BRISCOE, Circuit Judge,
dissenting:
I respectfully dissent. Underlying the majority’s opinion is the implicit assumption that the reverence portion of City Commission meetings is a nonpublic forum in which the speakers, though not paid by or otherwise directly connected to the City, speak on behalf of the City. Based upon this assumption, the majority concludes the City has the right to control or regulate who speaks on its behalf and what message is conveyed. Because I disagree with the majority’s underlying assumption, I also disagree with its conclusion that the City properly rejected Snyder’s request to speak based upon the content of his proposed prayer.
I.
In Rosenberger v. Rector & Visitors of Univ. of Va., 515 U.S. 819, 115 S.Ct. 2510, 132 L.Ed.2d 700 (1995), the Court emphasized the importance of context in determining the extent to which the government can control speech. “[Wjhen the State is the speaker,” the Court noted, “it may make content-based choices.” Id. at 833, 115 S.Ct. 2510. More specifically, it may “regulate the content of what is or is not expressed when it is the speaker or when it enlists private entities to convey its own message.” Id. In contrast, when the State simply facilitates “a diversity of views from private speakers,” it may not discriminate based on the viewpoint of a particular private speaker. Id. at 834, 115 S.Ct. 2510.
It is therefore critical, in deciding Snyder’s appeal, to first determine the context in which the dispute arose. More specifically, it is necessary to decide whether Snyder was denied the opportunity to speak on behalf of the City or whether he was denied the opportunity to speak on his own behalf. As is apparent from the discussion in Rosenberger; the determination of this context will have a dramatic effect on how the appeal is analyzed and ultimately decided.
In rejecting Snyder’s Establishment Clause claim, the majority implicitly assumes persons who speak during the reverence period do so on behalf of the City. Armed with *1244this assumption, the majority concludes, based upon its interpretation of Marsh v. Chambers, 463 U.S. 783, 103 S.Ct. 3330, 77 L.Ed.2d 1019 (1983) (deciding constitutionality of opening legislative sessions with a prayer by a chaplain appointed and paid by state), that the City has the right to control the content of messages conveyed during the reverence period, and the City did not violate the Establishment Clause by rejecting Snyder’s tendered prayer because, in the majority’s opinion, the prayer falls outside the bounds of constitutionally permissible legislative prayer. For reasons that follow, I cannot accept the majority’s assumption.
As I indicated in my dissenting opinion from the original panel opinion, I believe “a reasonable observer aware of the City’s practice of inviting persons representing a broad range of religious and nonreligious viewpoints to give invocations would not regard Snyder’s prayer as representing the City’s endorsement of his particular beliefs.” Snyder v. Murray City Corp., 124 F.3d 1349, 1357 (10th Cir.1997) (dissenting opinion). In other words, I do not believe any of the speakers offering prayers during the reverence period could reasonably be perceived as speaking on behalf of the City. See generally County of Allegheny v. American Civil Liberties Union, 492 U.S. 573, 595, 109 S.Ct. 3086, 106 L.Ed.2d 472 (1989) (endorsement test depends on observer’s reasonable perception of particular government policy).
To illustrate the point more thoroughly, I believe it is helpful to review the type of forum with which we are dealing.1 See generally Capitol Square Review Bd. v. Pinette, 515 U.S. 753, 761, 115 S.Ct. 2440, 132 L.Ed.2d 650 (1995) (applying forum analysis to decide Establishment Clause issue). “[T]he Supreme Court has recognized three distinct categories of government property: (1) traditional public fora; (2) designated public fora; and (3) nonpublic fora.” Summum v. Callaghan, 130 F.3d 906, 914 (10th Cir.1997) (citing Perry Educ. Ass’n v. Perry Local Educators’ Ass’n, 460 U.S. 37, 45-46, 103 S.Ct. 948, 74 L.Ed.2d 794 (1983)). Undoubtedly, the reverence period at issue here does not fall within the category of traditional public fora for it is not at all similar to areas such as “streets and parks[,] which ‘have immemorially been held in trust for the use of the public, and, time out of mind, have been used for purposes of assembly, communicating thoughts between citizens, and discussing public questions.’ ” Perry, 460 U.S. at 45, 103 S.Ct. 948 (quoting Plague v. C.I.O., 307 U.S. 496, 515, 59 S.Ct. 954, 83 L.Ed. 1423 (1939)). Instead, the reverence period is either a designated public forum or a nonpublie forum.
“A designated public forum is property the government has opened for expressive activity, treating the property as if it were a traditional public forum.” Summum, 130 F.3d at 914. Such a forum “may be created for a limited purpose such as use by certain groups ... or for the discussion of certain subjects.” Perry, 460 U.S. at 45 n. 7, 103 S.Ct. 948. In contrast, a nonpublic forum is “[pjublic property which is not by tradition or designation a forum for public communication.” Id. at 46, 103 S.Ct. 948. “Implicit in the concept of the nonpublic forum is the right [of the government] to make distinctions in access on the basis of subject matter and speaker identity.” Id. at 49, 103 S.Ct. 948.
“The government does not create a public forum by inaction or by permitting limited discourse, but only by intentionally opening a nontraditional forum for public discourse.” Cornelius v. NAACP Legal Defense & Ed. Fund, 473 U.S. 788, 802, 105 S.Ct. 3439, 87 L.Ed.2d 567 (1985). To determine whether the government has intentionally created a designated public forum, we look to “the policy and practice of the government,” as well as “the nature of the property and its compatibility with expressive activity.” Id.
Since 1982, the City in this ease has incorporated a reverence period as part of the opening ceremonies of its City Council meet-*1245mgs. Speakers during the reverence period are not public officials. Rather, the City has “made efforts to assure that a broad cross-section of the community would be represented” during the reverence period. Appellant’s App. at 162. To effectuate this goal, Jewel Chandler, the secretary to the City Council, regularly “eompile[s] lists of various denominations and other groups” who she thinks “would be potentially willing to come to the City Council meetings based on invitation to give a thought, prayer, whatever.” Appellee’s App. at 36-37. Chandler sends invitations to these groups, which read in part:
It has long been a custom of the Murray City Municipal Council to include an invocation or inspirational message as part of the opening ceremonies in Council meetings.
Several years ago the Murray City Council undertook a vigorous effort to encourage community and religious leaders, representative of the diverse culture of the Salt Lake Valley, to participate in this meaningful segment of our meetings.
We would, therefore, invite you to be a part of this program by consenting to offer an invocation, appropriate message or inspirational thought at one of our meetings.
Id. at 201. According to the City, participants in the reverence period “have included representatives from Zen Buddhists, Native Americans, a cross section of Judeo-Chris-tian congregations, Quakers, and others.” Appellant’s App. at 163. The invitations contain no restrictions on the messages that speakers can give. Further, at no time (save for this case) has the City ever asked a particular speaker about content of a message or conveyed any guidelines to a particular speaker. In fact, City Attorney Hall testified:
I don’t have a clue ... what the Murray Baptist Church is going to say just as I did not have a clue as to what the Zen Buddhists were going to say. I don’t know what the religious beliefs are. I don’t know the particular tenants of their religious beliefs. I don’t have a clue what they’re going to say.
Appellee’s App. at 183. Hall also testified:
If a person wants to talk in the Buddhist faith about exhortation and blessings, that’s fine. If the Navajos want to come in and do what they do. If the Catholics and Buddhists and Baptists and Seventh Day Adventists come in and don’t mock city practices and policies and procedures during that period of time, we’re not going to determine what their expression of thought or their statements are going to be.
Id. at 167. Finally, prior to Snyder’s request to speak, the City had not developed any guidelines concerning the content of messages that could be given during the reverence period.
Taken together, I believe these uncontro-verted facts demonstrate an intent on the part of the City to designate the reverence period as a public forum open to members of the community for the purpose of conveying religious and/or inspirational messages. In reaching this conclusion, I find significant (1) the City’s goal of having a broad cross-section of the community speak during the reverence period, and (2) the lack of restrictions placed on reverence period speakers. To me, both of these factors indicate the City’s intent to treat the reverence period as a setting open to all community members, regardless of religious viewpoint. I also find significant the fact that the reverence period occurs within the broader framework of the City Commission meetings, which themselves are designated public forums given the fact that citizens are encouraged to attend and voice their opinions. See Grossbaum v. Indianapolis-Marion County Bldg. Auth., 100 F.3d 1287, 1296 (7th Cir.1996) (“Legally created public fora are fora such as school board meetings”), cert. denied — U.S.-, 117 S.Ct. 1822, 137 L.Ed.2d 1030 (1997); compare Widmar v. Vincent, 454 U.S. 263, 267 n. 5, 102 S.Ct. 269, 70 L.Ed.2d 440 (1981) (in considering whether university meeting facilities were a public forum, the Court emphasized the campus possessed many characteristics of a traditional public forum), with Cornelius, 473 U.S. at 805, 105 S.Ct. 3439 (in *1246concluding the combined Federal Campaign charity drive was a nonpublic forum, the Court emphasized the federal workplace, where the drive took place, was a nonpublie forum). With regard to this latter point, a finding that the reverence period is a designated public forum is not inconsistent with the “normal uses” of the overall setting (i.e., the City Commission meetings).
The conclusion that the reverence period is a designated public forum for private religious/inspirational expression demonstrates that the City’s ability to control the content of messages conveyed during the reverence period is much more limited than suggested by the majority. “For the State to enforce a content-based exclusion” when dealing with access to any type of public forum, “it must show that its regulation is necessary to serve a compelling state interest and that it is narrowly drawn to achieve that end.” Perry, 460 U.S. at 45, 103 S.Ct. 948. Although “compliance with the Establishment Clause is a state interest sufficiently compelling to justify content-based restrictions on speech,” Pinette, 515 U.S. at 761-62, 115 S.Ct. 2440, no such interest was present here. Specifically, because Snyder could not have reasonably been perceived as speaking on behalf of the City, there was no necessity for the City to edit his prayer or deny him the opportunity to speak based on the content of his proposed prayer.2 See Pinette, 515 U.S. at 763, 115 S.Ct. 2440 (state could not justify content-based restrictions because there was no potential Establishment Clause violation); Lamb’s Chapel v. Center Moriches Union Free School Dist., 508 U.S. 384, 395, 113 S.Ct. 2141, 124 L.Ed.2d 352 (1993) (same); Widmar, 454 U.S. at 276, 102 S.Ct. 269 (same).
Ultimately, I believe the City overstepped its bounds and violated the Establishment Clause by rejecting Snyder’s request to speak based on its distaste for the content of his tendered prayer. “[T]he [Establishment Clause’s] guarantee of neutrality is respected, not offended, when the government, following neutral criteria and evenhanded policies, extends benefits to recipients whose ideologies and viewpoints, including religious ones, are broad and diverse.” Rosenberger, 515 U.S. at 839, 115 S.Ct. 2510. Here, however, “[t]he neutrality commanded of the State by the separate Clauses of the First Amendment was compromised by the [City’s] course of action.” Id. at 845, 115 S.Ct. 2510. In particular, the City’s action evinced a hostility toward Snyder’s religious viewpoints, and thereby “underminefd] the very neutrality the Establishment Clause requires.” Id. Stated in different terms, the City’s action clearly had the effect of disapproving of Snyder’s religious viewpoints.3 See County of Allegheny, 492 U.S. at 592-93, 109 S.Ct. 3086.
In the end, the City cannot have it both ways: it cannot purport to open the reverence period to a broad cross-section of the community without restrictions, while at the *1247same time limiting a particular speaker’s access to the reverence period because of its distaste for the speaker’s proposed message. Thus, I believe it must either allow Snyder the opportunity to give his tendered prayer or cease its currently-formatted reverence period altogether.
II.
Even assuming, arguendo, I were to accept the majority’s assumption that the reverence period is a nonpublic forum in which the speakers offer prayers and messages on behalf of the City, I could not fully join the majority opinion. In particular, I believe the majority has adopted an improper analytical framework that requires it to do precisely what the Supreme Court in Marsh was loathe to do: sit as a board of censors on an individual prayer. Further, I am not convinced the majority’s framework is useful for determining whether the City acted with improper motives.
Only a minor portion of Marsh touches on the propriety of selecting government-sanctioned speakers for invoeational prayer sessions. In particular, the appellant challenged the fact that the Nebraska legislature, in carrying out its practice of invoeational prayer, had selected a chaplain of only one denomination over a period of approximately sixteen years. The Court rejected this challenge, stating:
We, no more than members of the Congresses of this century, can perceive any suggestion that choosing a clergyman of one denomination advances the beliefs of a particular church. To the contrary, the evidence indicates that [the chaplain] was reappointed because his performance and personal qualities were acceptable to the body appointing him. [He] was not the only clergyman heard by the Legislature; guest chaplains have officiated at the request of various legislators and as substitutes during [his] absences. Absent proof that the chaplain’s reappointment stemmed from an impermissible motive, we conclude that his long tenure does not in itself conflict with the Establishment Clause.
463 U.S. at 793-94,103 S.Ct. 3330. Although the quoted language does not provide us with a precise framework to follow in determining the constitutional propriety of a particular selection (or rejection) decision, it nevertheless provides us with two important principles. First, it expressly indicates we should focus on evidence pertaining to the legislative body’s reasons for selecting or rejecting a particular speaker. Second, in analyzing such evidence, the ultimate question is whether or not the selection or rejection “stemmed from an impermissible motive.” 463 U.S. at 793,103 S.Ct. 3330.
In establishing its framework for reviewing Snyder’s claim, the majority acknowledges the second principle, but effectively ignores the first. The majority begins by acknowledging that, in accordance with Marsh, a selection decision cannot stem from an impermissible motive. Based upon this principle, the majority then concludes “there is no ‘impermissible motive’ when a legislative body.or its agent chooses to reject a government-sanctioned speaker because the tendered prayer falls outside the long-accepted genre of legislative prayer.” From this conclusion, the majority makes the insupportable leap in logic that the issue of motive can be decided solely by focusing on the content of the proposed prayer. Ultimately, because the majority believes Snyder’s proposed prayer falls outside the boundaries of acceptable legislative prayer, it concludes the City acted with permissible motives in rejecting the prayer.
The majority’s analytical framework runs counter to Marsh. Marsh provides prayer content is simply not an issue for the federal judiciary unless a claim is made that an entire practice of legislative prayer has been “exploited to proselytize or advance any one, or to disparage any other, faith or belief.” Id. at 794-95,103 S.Ct. 3330. No such claim has been made here. Thus, by adopting the framework outlined above, the majority ignores the Supreme Court’s directive and effectively opens the door to future judicial review of legislative prayers4 outside the narrow confines outlined in Marsh.
*1248Additionally, the majority’s analytical framework simply does not do what it purports to do, i.e., ferret out evidence of motive. The fact a reviewing court concludes a tendered prayer is or is not “constitutionally acceptable” says nothing about the motivations of the legislative body that actually rejected the prayer. Indeed, it is entirely conceivable that what turns out to be a “constitutionally unacceptable” prayer could have been rejected by a legislative body based solely on its distaste for the proposed speaker’s religious beliefs. On the flip side, if a legislative body rejects a proposed prayer solely because of concern for complying with Marsh, the majority would nevertheless apparently infer impermissible motives if it concludes the prayer is “constitutionally acceptable.” Both of these examples demonstrate the majority’s framework requires absolute perfection on the part of those legislative bodies that attempt to conform their own prayers to the dictates of Marsh.5 For these reasons, I believe the content of a tendered prayer is, at best, but one piece of evidence pertaining to the issue of motive.
III.
I would reverse the district court’s grant of summary judgment and remand Mr. Snyder’s Establishment Clause claim for further proceedings.
SEYMOUR, Chief Judge, joins in the foregoing dissent.

. Although the scope of our en banc review is purportedly limited to Snyder's Establishment Clause claim, the inescapable [act is that this case lies at the intersection of the Establishment, Free Speech, and Free Exercise Clauses of the First Amendment. Thus, although the concepts of public fora are typically associated with cases involving free speech claims, they are useful in deciding the outcome of this case.


. Even if the reverence period is considered a nonpublic forum, I do not believe the speakers were speaking on behalf of the City. Rather, for many of the reasons already outlined, I believe the City chose to allow private citizens access to the forum to speak on the subject matter of religion and spirituality. See Lamb’s Chapel v. Center Moriches Union Free School Dist., 508 U.S. 384, 113 S.Ct. 2141, 124 L.Ed.2d 352 (1993) (school district chose to allow private citizens access to nonpublic forum for wide variety of social, civic, and recreational purposes); see also Summum, 130 F.3d at 914-19 (discussing nonpublic forums which have been opened for limited access to public). Thus, the only way the City could have properly rejected Snyder is if its decision was "reasonable in light of the purpose served by the forum and [was] viewpoint neutral." Cornelius, 473 U.S. at 806, 105 S.Ct. 3439 (discussing restrictions on access to nonpublic forum); see also Grossbaum v. Indianapolis-Marion Bldg. Auth., 63 F.3d 581, 587 (7th Cir.1995). I do not believe the denial of access to the forum would have been reasonable if it was based on concern about a potential Establishment Clause violation, nor do I believe the City Attorney’s stated reasons for the denial were reasonable. Rather, I believe the uncontroverted evidence indicates Snyder was denied access solely to suppress the point of view he espoused in his tendered prayer. Cornelius, 473 U.S. at 806, 105 S.Ct. 3439.


. In my dissenting opinion from the original panel decision, I outlined in greater detail why I believed the City's actions violated the test set forth in Lemon v. Kurtzman, 403 U.S. 602, 612-13, 91 S.Ct. 2105, 29 L.Ed.2d 745 (1971). 124 F.3d at 1358-60. I continue to stand by my earlier analysis, but find it unnecessaiy to incorporate all of it into this opinion.


. I use the term "legislative prayers” to refer to prayers given on behalf of a legislative body.


. I again emphasize that my criticisms are confined to those situations involving prayer by government speakers. Where, as here, we are dealing with private expression, absolute perfection is required because a private party's free speech rights are affected by the government's decision. See, e.g., Pinette, 515 U.S. at 763, 115 S.Ct. 2440 (rejection of private expression cannot be based on government's incorrect conclusion concerning potential Establishment Clause problem).